
	
		III
		112th CONGRESS
		1st Session
		S. RES. 297
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Menendez (for
			 himself and Mr. Portman) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the Corporation for
		  Supportive Housing on the 20th anniversary of its founding.
	
	
		Whereas the Corporation for Supportive Housing was founded
			 in 1991 with a mission of ending homelessness through the creation of permanent
			 housing connected to quality supportive services;
		Whereas the Corporation for Supportive Housing has been an
			 industry leader in advancing the supportive housing model;
		Whereas supportive housing is a proven solution for ending
			 homelessness among various populations including individuals, families,
			 veterans, youth aging out of foster care, Native Americans, those re-entering
			 communities following incarceration, and the chronically homeless;
		Whereas targeting supportive housing to frequent users of
			 publicly funded emergency systems is a highly cost-effective use of public
			 funds;
		Whereas the Corporation for Supportive Housing is a
			 Community Development Financial Institution approved by the Treasury
			 Department;
		Whereas the Corporation for Supportive Housing has
			 committed more than $300,000,000 in grants and low-interest loans to support
			 the development of supportive housing;
		Whereas the Ohio office of Corporation for Supportive
			 Housing has invested more than $11,000,000 to further the development of
			 approximately 1,500 units of supportive housing in the State of Ohio and the
			 New Jersey office of Corporation for Supportive Housing has invested more than
			 $40,000,000 to further the development of approximately 3,800 units of
			 supportive housing in the State of New Jersey;
		Whereas the Corporation for Supportive Housing has engaged
			 in lending, grant making, and project-specific assistance resulting in
			 approximately 50,000 new units of supportive housing for the homeless that have
			 either been developed since the founding of the Corporation for Supportive
			 Housing, or are in development;
		Whereas approximately 32,727 formerly homeless adults and
			 children live in supportive housing units directly supported by the Corporation
			 for Supportive Housing; and
		Whereas the Corporation for Supportive Housing has staff
			 located in 14 States and has worked in every State in the United States to help
			 further the creation of supportive housing to prevent and end homelessness:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Corporation for Supportive Housing on the 20th anniversary of its
			 founding;
			(2)supports the
			 Corporation for Supportive Housing’s mission of preventing and ending
			 homelessness in the United States; and
			(3)encourages the
			 staff of the Corporation for Supportive Housing to continue their tireless
			 efforts on behalf of the people in the United States without a home.
			
